     K55YACTC
     Case                        REMOTE 161
          1:18-cv-06626-ALC-KNF Document VIA Filed
                                             TELEPHONE
                                                   05/12/20 Page 1 of 18   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    ACTAVA TV, INC. ,et al.,

4                      Plaintiffs,

5                 v.                               18 CV 6626 (ALC)(KNF)

6    JOINT STOCK COMPANY "CHANNEL
     ONE RUSSIA WORLDWIDE", et al.,
7
                       Defendants.
8
     ------------------------------x
9                                                  New York, N.Y.
                                                   May 5, 2020
10                                                 2:00 p.m.

11   Before:

12                              HON. KEVIN N. FOX,

13                                                 Magistrate Judge

14                                   APPEARANCES

15   MOSES & SINGER LP
     BY: TOBY MICHAEL JOHN BUTTERFIELD
16        MICHAEL MORTON ROSENBERG
          VALERIA MARIE CASTANARO
17              -AND-
     FOLEY HOAG
18   BY: DIANA TSUTIEVA
          Attorneys for Plaintiffs
19
     DUNNINGTON, BARTHOLOW & MILLER, LLP
20        Attorneys for Defendants
     BY: RAYMOND JAMES DOWD
21        HARDIN PARISHER ROWLEY
          AKBAR AZAM KHAN
22

23

24

25

                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                               (212) 805-0300
     K55YACTC
     Case                        REMOTE 161
          1:18-cv-06626-ALC-KNF Document VIA Filed
                                             TELEPHONE
                                                   05/12/20 Page 2 of 18    2

1               THE COURT:   Before we begin the conference, I wanted

2    to say to the participants before you speak during the

3    conference, please identify yourselves so that the court

4    reporter will know precisely who is speaking.

5               During the conference, if you mention things by name,

6    please spell the proper names so the court reporter can capture

7    that accurately.     And also be mindful during the conference

8    that only one person can speak at a time so that the reporter

9    can capture everything that you want to say clearly.

10              So let's begin.    This is Actava TV, Inc., et al. v.

11   Joint Stock Company "Channel One Russia Worldwide", et al., 18

12   CR 6626.

13              Will plaintiff's counsel please make your appearance.

14              MR. BUTTERFIELD:    This is Toby Butterfield.

15   Your Honor.    I'm appearing for plaintiffs herein, and I believe

16   my colleagues, also representing plaintiffs, are on the line as

17   well.   Toby Butterfield, T-o-b-y B-u-t-t-e-r-f-i-e-l-d, of

18   Moses & Singer.

19              MS. CASTANARO:    Good afternoon, Judge Fox.      This is

20   Valeria Castanaro, C-a-s-t-a-n-a-r-o.

21              MR. ROSENBERG:    Your Honor, this is Michael Rosenberg,

22   also for the plaintiffs.

23              MS. TSUTIEVA:    This is Diana Tsutieva, also for the

24   plaintiffs, of Foley Hoag, last name spelled T-s-u-t-i-e-v-a.

25              THE COURT:   Will defendants' counsel make an

                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                               (212) 805-0300
     K55YACTC
     Case                        REMOTE 161
          1:18-cv-06626-ALC-KNF Document VIA Filed
                                             TELEPHONE
                                                   05/12/20 Page 3 of 18   3

1    appearance, please.

2               MR. DOWD:    Good afternoon, your Honor.      Raymond Dowd

3    of the Dunnington law firm.       And with me on the line is --

4               MR. ROWLEY:    This is Hardin Rowley for defendants from

5    Dunnington.

6               MR. KHAN:    And Akbar Khan with the Dunnington law firm

7    on behalf of the defendants.

8               THE COURT:    This conference is to address matters

9    raised by a correspondence beginning with the correspondence

10   appearing at docket entry number 137.

11              Among the things that were raised in the

12   correspondence was the ability or, rather, authority of

13   defendants' counsel to represent one of the entities, the

14   Channel One entity.

15              So let's address that matter first, and I'll turn to

16   defense counsel because the plaintiff is challenging whether an

17   authorization that existed, a power of attorney, had expired

18   and therefore Channel One is not any longer represented by

19   counsel.    Of course a corporate entity cannot appear pro se.

20   And if it isn't represented by counsel, it defaults in the

21   action.

22              So what information can be shared to arrest the

23   concern of the plaintiffs that there is no representation

24   presently of Channel One by defense counsel.

25              MR. DOWD:    Your Honor, this is Raymond Dowd.       We are

                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                               (212) 805-0300
     K55YACTC
     Case                        REMOTE 161
          1:18-cv-06626-ALC-KNF Document VIA Filed
                                             TELEPHONE
                                                   05/12/20 Page 4 of 18   4

1    in the process of obtaining an updated power of attorney from

2    Channel One Russia.

3              THE COURT:    When will that be affected?

4              MR. DOWD:    We expect in the next couple of weeks.

5    Right now we've had the COVID crisis which has set everybody

6    back in communications, but we expect to have that forthwith.

7              THE COURT:    That gives me some concern because the

8    plaintiffs wrote about this some time ago, not just yesterday,

9    and flagged this as an issue.       So it appears, based upon what

10   you're saying, that your power has run out and that Channel One

11   is not now represented.

12             MR. DOWD:    I don't think a formal power of attorney is

13   necessary in New York to represent a party.         Under the doctrine

14   of apparent authority, an attorney coming in saying that they

15   have authority is generally enough.

16             We have taken the plaintiffs' concerns under

17   advisement and are in the process of getting updated powers of

18   attorney which we've done in the past and had them renewed

19   without any problems.

20             It just seems it's a rush in procedure to give

21   time-limited powers and then renew them from time to time.            So

22   I don't think it's a New York requirement that every counsel

23   have a power of attorney.

24             We do have an underlying retainer agreement that

25   authorizes us to represent, and we were covered by the power of

                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                               (212) 805-0300
     K55YACTC
     Case                        REMOTE 161
          1:18-cv-06626-ALC-KNF Document VIA Filed
                                             TELEPHONE
                                                   05/12/20 Page 5 of 18     5

1    attorney for all the actions we took up until that time.              So I

2    think under the doctrine of apparent authority that the Court

3    should be reassured.

4              THE COURT:    Of course apparent authority can be

5    challenged.    But let me hear from plaintiffs' counsel on this

6    score.

7              MR. BUTTERFIELD:     Thank you, your Honor.      This is Toby

8    Butterfield.    We remain very concerned because of the news we

9    discovered last year and brought to the Court's attention that

10   Channel One is in not one but two different litigations with

11   Kartina Digital GmbH, which is also a defendant.

12             We just about a week ago finally received for the

13   first time information from defendants' counsel about those

14   litigations which concern that they are existing in Russia and

15   in Germany.

16             We're doing our best to try and understand what the

17   nature of those litigations between the defendants are.           But it

18   seems plain to us that the delay in confirming that Channel One

19   is still authorizing Mr. Dowd's firm to defend it in this case

20   must be connected to this under these disputes.

21             The other piece that seems troubling to us is that the

22   power of attorney that Mr. Dowd's firm provided was, on its

23   face, not for the defense of this case.         It was for the pursuit

24   of the underlying case, which is an issue in this litigation

25   against all the defendants.

                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                               (212) 805-0300
     K55YACTC
     Case                        REMOTE 161
          1:18-cv-06626-ALC-KNF Document VIA Filed
                                             TELEPHONE
                                                   05/12/20 Page 6 of 18   6

1              That is not the only problem because the prior power

2    of attorney was in place for several years but expired at the

3    end of 2019.    Actually, the one that the Dunnington firm sent

4    to the Court said it was expiring on December 31, 2016.

5              They've shown us in discovery another one that expired

6    at the end of 2019, but then the extension that Mr. Dowd

7    referred to only lasted for a couple of months.          So since the

8    end of February, I believe, there has been a lack of apparent

9    authority.    And I'm not hearing from Mr. Dowd that he is in

10   regular communication with the people who are empowered to

11   issue this power of attorney.

12             And as Your Honor noticed, this issue has been before

13   us since long before the appearance of the COVID-19 pandemic

14   which shut down the regular business operations.

15             So we continue to be very concerned about this and

16   concerned that we are in the unfortunate position of pursuing

17   our case without it being clearly demonstrated that Channel One

18   is represented herein and that Mr. Dowd is authorized to speak

19   and take action in this case on its behalf which would of

20   course compromise the integrity of the proceeding.

21             THE COURT:    Well, as I indicated earlier in the

22   conference, if a corporate entity is not represented, it may

23   find itself in a default situation.        So of course I'm not here

24   to give Channel One any legal advice or any other party to the

25   action.

                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                               (212) 805-0300
     K55YACTC
     Case                        REMOTE 161
          1:18-cv-06626-ALC-KNF Document VIA Filed
                                             TELEPHONE
                                                   05/12/20 Page 7 of 18   7

1               The power of attorney has lapsed.       It hasn't been

2    renewed.    What language a new power will have I guess remains

3    to be seen, but it puts Channel One in a somewhat precarious

4    position it seems to me.

5               MR. DOWD:    We will communicate that, your Honor.

6               THE COURT:    Let me turn to another matter that was

7    raised, and that is the ability of in-house counsel,

8    Mr. Lezhnev, and outside counsel, Ms. Tsutieva, to have access

9    to documents that are exchanged during the pretrial discovery

10   phase of the action.

11              The protective order that the parties negotiated and

12   presented to the Court provides for in-house counsel and

13   outside counsel to review documents.        That's clear.    And of

14   course anyone getting access to the confidential documents

15   exchanged must safeguard them and ensure that they're used for

16   this litigation.

17              So if that is the case, as it appears from a plain

18   reading of the protective order, that both in-house and outside

19   counsel can look at documents, I was somewhat curious about why

20   the defendants, having negotiated such language for a

21   protective order, seem now to balk at having these two

22   attorneys be privy to materials exchanged.

23              Mr. Dowd?

24              MR. DOWD:    Your Honor, if I may defer to Mr. Rowley on

25   this point.

                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                               (212) 805-0300
     K55YACTC
     Case                        REMOTE 161
          1:18-cv-06626-ALC-KNF Document VIA Filed
                                             TELEPHONE
                                                   05/12/20 Page 8 of 18        8

1              THE COURT:    Very well.

2              MR. ROWLEY:    This is Hardin Rowley.      Judge Fox, you

3    made a good point about the negotiations of the protective

4    order.   I negotiated those terms with Mr. Butterfield, and he

5    did not disclose Ms. Tsutieva's involvement.

6              If we had known that, we would have asked for a

7    carve-out for her in particular.       That's the main issue.         We

8    only learned about her in their privilege log that was produced

9    in December 2019.

10             I negotiated the protective order in May 2019.           And

11   her proximity to Mr. Tsoutiev, the principal of these entities

12   and one of the plaintiffs, is a concern of ours.          And we

13   actually proposed amending the protective order to plaintiffs'

14   to create sort of tiers of access, and we haven't received a

15   response.

16             THE COURT:    During your negotiation, did you ask

17   plaintiffs' counsel to identify every attorney who would be

18   covered by the agreement?

19             MR. ROWLEY:    No.   I relied on his representations.

20             THE COURT:    Did he represent or present to you a list

21   of every attorney who would be representing the plaintiffs in

22   this action?

23             MR. ROWLEY:    No.   I relied on who had filed a notice

24   of appearance and his firm generally.

25             THE COURT:    All right.    Mr. Butterfield, do you want

                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                               (212) 805-0300
     K55YACTC
     Case                        REMOTE 161
          1:18-cv-06626-ALC-KNF Document VIA Filed
                                             TELEPHONE
                                                   05/12/20 Page 9 of 18   9

1    to be heard?

2              MR. BUTTERFIELD:     Yes, your Honor.     This is a baseless

3    accusation against Ms. Tsutieva, to suggest that she would

4    compromise the confidentiality of information that she gets

5    subject to the protective order.

6              She had not entered a notice of appearance at the time

7    of the negotiation of the protective order, and that doesn't

8    make any difference really as to whether -- the plaintiffs are

9    entitled to select counsel of their choosing.

10             She's counsel at a very well-known firm in Washington

11   D.C.   There is no support for the suggestion that she would

12   somehow violate the protective order.        There is no accusation

13   that she has violated the protective order.         So I strongly

14   object to the other side, the defendants' counsel, trying to

15   prevent us from acting in accordance with the protective order.

16             Finally, this idea that these materials are somehow

17   competitively sensitive doesn't make any sense for reasons

18   we've exchanged in written correspondence with the defendants'

19   counsel, and we're going to challenge the attorneys' eyes only

20   designation.

21             It doesn't make sense either that there is any

22   competitive threat because Actava TV is, as we all know, no

23   longer in this business.      So that's my position, your Honor.

24             The other accusations or veiled suggestions, most of

25   which I'm not going to address because I think they're a little

                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                               (212) 805-0300
      K55YACTC
     Case                         REMOTE 161
          1:18-cv-06626-ALC-KNF Document  VIA Filed
                                              TELEPHONE
                                                    05/12/20 Page 10 of 18   10

1    more wild-eyed, an exception to privilege, things like that,

2    ridiculous things.      So I'm going to rest on that, your Honor,

3    and not spend more time on it.

4               THE COURT:    Do you want to be heard further?

5               MR. ROWLEY:    Just one point.     We produced to

6    plaintiffs a trademark registration filed by Mr. Lezhnez in

7    2019 that said they were still in business doing this.            So I

8    don't know what is Mr. Butterfield's basis for that statement.

9               MR. BUTTERFIELD:     The whole premise of this lawsuit is

10   that the company is no longer streaming and its business has

11   been destroyed.

12              THE COURT:    Nothing in the correspondence suggested to

13   me that there has been any attempt by plaintiffs' counsel,

14   including Ms. Tsutieva, to breach the confidentiality of

15   anything that's been exchanged.

16              The parties negotiated the terms of the protective

17   order that was presented to me.        There is no indication in any

18   of the correspondence or anything that has been said during

19   this conference that suggests that she is not providing legal

20   services; that she's doing work other than that in some

21   capacity other than as counsel.

22              So the privilege log stands as it is.         It allows both

23   the in-house and outside counsel to review materials, and I see

24   no reason to deviate from that at this juncture.

25              Let me turn now to the matter of the privilege log or

                     SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
      K55YACTC
     Case                         REMOTE 161
          1:18-cv-06626-ALC-KNF Document  VIA Filed
                                              TELEPHONE
                                                    05/12/20 Page 11 of 18   11

1    logs.    There are two for the Kartina entity and one for the

2    Channel entity.     Exemplars of materials that are the subject of

3    the controversy over the privilege log provided by the

4    defendants were sent to me for in-camera review.           They have

5    been reviewed.

6               The types of documents were placed into three

7    categories:     Category A, the Kartina log covering a period

8    March 2016 to 2017.      Those are communications involving defense

9    counsel; category B, also a Kartina log covering a period

10   January 2018 through September 2018; and the last category,

11   category C, a Channel log of various communications.

12              With respect to the category A documents, based on the

13   review, the in-camera review, I see no reason to require those

14   documents to be disclosed.       The privilege that was asserted,

15   attorney-client privilege, appears to cover those materials.

16   So that is why I conclude there is no reason to disclose them.

17              With respect to the category B documents, those

18   communications appear to address bills or invoices for legal

19   services.    And such invoices and bills are not covered by the

20   attorney-client privilege.       The Second Circuit has made that

21   clear in several different cases.         So those materials can be

22   disclosed.     They're not protected by privilege.

23              The category C materials, these are Channel log

24   communications.     The in-camera review persuades me that they

25   are covered by attorney-client privilege and need not be

                     SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
      K55YACTC
     Case                         REMOTE 161
          1:18-cv-06626-ALC-KNF Document  VIA Filed
                                              TELEPHONE
                                                    05/12/20 Page 12 of 18   12

1    disclosed.

2               MR. DOWD:    Your Honor, may I be heard on category B?

3    This is Raymond Dowd.

4               THE COURT:    Yes.

5               MR. DOWD:    I would point out to your Honor

6    respectfully that these emails cover settlement negotiations.

7    It is not just a discussion of legal bills or just some sort

8    of -- this has to do with strategy and communications involving

9    negotiating a settlement.       And I would ask your Honor

10   respectfully if you could please reconsider.

11              THE COURT:    Unless I'm mistaken, I thought that those

12   were captured in another category and that the exemplars that I

13   reviewed did not deal with any strategy and potential

14   litigation at all.

15              It sounds like it's only on things you might be paid

16   for.    I recognize that there were materials that did speak to

17   settlement and strategy, and those I did not direct to be

18   disclosed.

19              MR. DOWD:    Your Honor, I withdraw my comment.        I had

20   misspoken.     I agree with your assessment.       I apologize.

21              THE COURT:    No problem.

22              MR. DOWD:    I confused two different things.

23              THE COURT:    Not a problem at all.      I think those are

24   all the matters that were presented to me in the correspondence

25   that I wanted to address with you today.          If I overlooked

                     SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
      K55YACTC
     Case                         REMOTE 161
          1:18-cv-06626-ALC-KNF Document  VIA Filed
                                              TELEPHONE
                                                    05/12/20 Page 13 of 18   13

1    something, let me know now.        Otherwise, that will conclude our

2    business today.

3               MR. DOWD:    Thank you, your Honor.

4               MR. BUTTERFIELD:     Your Honor, the issue of the

5    categories A and C, I'm a little unclear whether your Honor's

6    conclusion is based in part on the claims by the defendants

7    that there is a common interest privilege that allows them to

8    continue to maintain the privilege, although Kartina and

9    Channel One are party to the communications.           And if that's the

10   case, I would like to be heard.

11              THE COURT:    That is the case, in part.

12              MR. BUTTERFIELD:     The problem that we have, your

13   Honor, is that we've been learning piecemeal, because of the

14   defendants' refusal to provide any discovery about the dispute

15   between these different defendants, as to what that dispute

16   concerns.

17              But what we have discovered is that Channel One has

18   been claiming for more than a year that Kartina itself is a

19   pirate who is sending out unauthorized streaming video of

20   Channel One's to its subscribers.

21              The dispute appears to be based in part on a financial

22   dispute, an argument by Channel One that Kartina isn't paying

23   its bills for streaming that content.         And therefore, that's

24   the reason why these cases exist.

25              And in that situation, we don't believe that the

                     SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
      K55YACTC
     Case                         REMOTE 161
          1:18-cv-06626-ALC-KNF Document  VIA Filed
                                              TELEPHONE
                                                    05/12/20 Page 14 of 18   14

1    common interest privilege is applicable.          And certainly from

2    the time that that dispute arose, the common interest privilege

3    can't survive when the parties are in litigation with each

4    other.

5               The very recent disclosure of any of the details of

6    these cases mean that we weren't in a position to provide more

7    information to you, your Honor.        But we have got some publicly

8    available reports, as well as the defendants' interrogatory

9    responses.

10              And for that reason, although it may have appeared,

11   based on the selection of particular exemplars provided to you

12   by defendants' counsel, that there is a common interest

13   privilege, we believe, if it existed, to the extent it existed,

14   it's been destroyed as demonstrated even by the terms of the

15   engagement letter that the Dunnington firm provided to

16   your Honor which warned Kartina at the outset that if there

17   were additional proceedings under which Dunnington appeared for

18   and represented Kartina, an additional engagement letter, a

19   joint defense, or prosecution agreement with any counterparties

20   might be required -- as far as we're aware, there are no such

21   documents -- and that if there was a conflict of interest

22   between the parties, then Dunnington would no longer be able to

23   continue to act for everybody.

24              And despite the fact that these disputes do exist,

25   Dunnington has continued to represent them.          So we would like

                     SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
      K55YACTC
     Case                         REMOTE 161
          1:18-cv-06626-ALC-KNF Document  VIA Filed
                                              TELEPHONE
                                                    05/12/20 Page 15 of 18   15

1    an opportunity to put that evidence before your Honor.

2               We don't want to burden your Honor with a lot more

3    discovery disputes.      There have been enough already.        But these

4    compilations we believe go to the heart of the issue that we

5    are seeking redress for.

6               The communications must not be just between the

7    represented parties, but they must be in furtherance of the

8    joint defense.     And we've got nothing to suggest that any of

9    these parties explicitly retained Dunnington to defend this

10   case.    And now we've got the doubt as to whether Channel One,

11   if it even authorized it to act, continues to do so.

12              So we'd like to put a targeted motion before

13   your Honor explaining and showing the details that we think are

14   very troubling as to the dispute between Channel One and

15   Kartina and explain why that shows that whatever common

16   interest defense privilege might have existed for

17   communications with counsel in furtherance of the defense of

18   this case previously, that is no longer the case.

19              THE COURT:    In the correspondence that came to me, you

20   did raise this matter, not necessarily in the detail that you

21   just did and that you suggest you might, if given an

22   opportunity to submit more on this particular point.

23              So it was a consideration of mine when I reviewed the

24   exemplars, the plaintiffs' position that there is now some

25   tension between Kartina and Channel One and other defendants

                     SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
      K55YACTC
     Case                         REMOTE 161
          1:18-cv-06626-ALC-KNF Document  VIA Filed
                                              TELEPHONE
                                                    05/12/20 Page 16 of 18   16

1    that may have to be considered in determining whether the

2    attorney-client privilege protected any of the attorneys that

3    were referenced in the log.

4               But let me hear from defense counsel.

5               MR. DOWD:    Yes, your Honor.     This is Raymond Dowd.

6    Basically there has been a dispute that arose after the

7    termination of the license agreement which postdated all of the

8    events that we're discussing here.

9               So we think that if this were teed up in a joint

10   discovery letter where Mr. Butterfield put his side together

11   and we put our side together, it would tee it up for your Honor

12   to rule on and we could respond in detail to these allegations.

13              THE COURT:    All right.

14              MR. BUTTERFIELD:     I thought we'd gone through that

15   process.    But if that's what your Honor wants to do, we can do

16   that.    We thought that that was the point of our initial

17   letter.

18              We'd hoped that we might be able to are resolve these

19   issues or that the dispute between the parties, between Channel

20   One and Kartina, might somehow get resolved or that Channel One

21   might reaffirm its authorization to the Dunnington firm to act

22   herein.

23              But those things haven't happened, and now we're

24   coming up on depositions.       So we'd really like to get a proper

25   ruling, your Honor.      I think another premotion letter is not

                     SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
      K55YACTC
     Case                         REMOTE 161
          1:18-cv-06626-ALC-KNF Document  VIA Filed
                                              TELEPHONE
                                                    05/12/20 Page 17 of 18   17

1    necessarily going to provide your Honor with a record that you

2    would want to have in order to see the evidence, the enclosures

3    and the discovery actions that we have now finally obtained

4    from Mr. Dowd that describe how broadly this dispute between

5    the defendants goes.

6               THE COURT:    As I indicated, I was aware of the

7    plaintiffs' position from the correspondence that came, and I

8    considered that in determining whether the privilege existed or

9    did not exist.     And I came out as I did and explained to you

10   moments ago my position on what should be disclosed and what

11   should not be based on the privilege asserted by the

12   defendants.

13              I'm not interested -- as Mr. Butterfield suggested, I

14   might not be, I'm not interested in having the parties churn

15   out a lot of paper covering turf that has already been covered.

16              So I'm not inclined to receive another writing because

17   I've considered the position of the plaintiff as set forth

18   already in the correspondence in analyzing the dispute over

19   whether privilege existed and materials should be properly

20   withheld by the defendants.

21              So I have given you my view on that, having considered

22   the plaintiffs' argument that an existing controversy or a new

23   controversy involving Kartina means that there isn't the

24   alignment of interest and so forth.

25              MR. BUTTERFIELD:     Your Honor, if I may.      This is

                     SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
      K55YACTC
     Case                         REMOTE 161
          1:18-cv-06626-ALC-KNF Document  VIA Filed
                                              TELEPHONE
                                                    05/12/20 Page 18 of 18   18

1    Mr. Butterfield again.       The information that we've received

2    since we wrote that letter suggests that the conflict is

3    sufficiently serious so that it does destroy the common

4    interest privilege.

5               I am just seeking an opportunity to put a very

6    targeted set of papers before your Honor to explain that and to

7    provide more than we were able to in a very short premotion

8    letter on the law that says that once you're representing

9    parties who are in litigation with each other, that conflict of

10   interest is not waivable and the common interest provision

11   cannot apply after that dispute has arisen.

12              THE COURT:    All right.    I'll allow you to submit a

13   writing to me.     Be mindful of my individual rules of practice

14   with respect to discovery dispute writings.

15              When shall I expect to receive the writing from the

16   parties?

17              MR. BUTTERFIELD:     Next week, your Honor, if that's

18   okay.

19              THE COURT:    That's fine by me.      All right.

20              Anything else from either party before I release you

21   today?

22              MR. DOWD:    No, your Honor.

23              MR. BUTTERFIELD:     No, your Honor.

24              THE COURT:    All right.    Thank you very much.      Good

25   day.

                     SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
